DETAILED ACTION
	This is a non-final Office action in response to communications received on 11/21/2019.  Claims 1-21 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 11/21/2019 are acknowledged.

Foreign Priority/Provisional
	Foreign priority to 6/19/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 11/21/2019 is acknowledged and accepted.
Claim Objections
Claims 6 and 17 objected to because of the following informalities:  
Claim 6 recites the claim phrase "so as to allow", which does not clearly indicate whether the limitations that follow it are meant to further limit the claim because the limitations that follow it (i.e., the updating of target file on the electronic device) may or 
Claim 17 recites the claim phrase “so as to allow”, which does not clearly indicate whether the limitations that follow it are meant to further limit the claim because the limitations that follow it (flagging the command as optional) may not occur. Hence, it is unclear whether the limitations following the “so as to allow” phrase will be triggered and further limit the claim.  
Appropriate correction is required.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-21  are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0246714 A1 (hereinafter, "Moran") in view of Pub. No. US 2020/0026505 A1 (hereinafter, "Olderdissen").

Regarding claim 1: 
Moran teaches following limitations of claim 1 substantially as follows:
A method comprising: 
electronically specifying a behavior of an electronic device on a network (Moran, paragraphs [0005], [0028]: disclosing that an IoT device (i.e., electronic device on a network) receives firmware along with a manifest to control the operation of the device, the manifest being a metadata file that controls and describes the firmware update (i.e., electronically specifying a behavior of an electronic device))
for updating a target file stored on said electronic device (Moran, paragraph [0005], [0026], [0028]: disclosing that an IoT device receives and stores in storage data content/payloads comprising firmware and a firmware update manifest comprising a metadata file (i.e. target file) for updating). 
Yet, Moran does not disclose the remaining limitations of claim 1 as follows:

However, in the same field of endeavor, Olderdissen discloses the remaining limitations of claim 1 as follows:
said behavior being specified in a linearized form (Olderdissen, paragraph [0043], [0052-0053] discloses that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form),
via a language comprising a highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: disclosing that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern))
specifying at least one command sequence of a dependent operation governed by a precondition sequence defining a result of a previous command sequence (Olderdissen, paragraphs [0044]-[0045], [0065], [0071]-[0072] discloses that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, and also that firmware operation schedules create various firmware instructions in a structured form describing commands (e.g., a firmware "command" sequence) for a firmware update (i.e. dependent operation) dependent upon attribute rules (i.e. precondition sequences) requiring  a particular component to have already been raised to a particular version level or for another upgrade to have already been completed (i.e. result of a previous command sequence).  
Moran is combinable with Olderdissen because both belong to the same field of endeavor of improving the security of and reducing inefficiencies during firmware update for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to specify commands for dependencies of firmware updates as disclosed by Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: paragraph [0040). 

Regarding claim 2, Moran in view of Olderdissen discloses the limitations of claim 1.
Olderdissen discloses the limitations of claim 2 as follows: 
The method of claim 1, wherein said updating said target file is implemented via at least one of the following: 
a strict order processing defined via said highly regular pattern; an out-of-order processing defined via said highly regular pattern; a 15parallel processing defined via said highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: performing firmware update, including update of files, by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern), further disclosing that the resulting schedule can parallelize the execution of the operations, i.e., parallel processing order); or any combination thereof.



Regarding claim 3, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran discloses the limitations of claim 3 as follows: 
The method of claim 1, wherein said behavior is specified via a behavioral electronic document (Moran, paragraphs [0005], [0028]: disclosing that an IoT device receives firmware updates along with a manifest to control the operation of the device (i.e., device behavior), the manifest being a metadata file (i.e., electronic document) that describes the firmware update in a format that can be acted upon by the device in its subsequent handling of the firmware update (i.e., the manifest specifies the behavior of the device)). 

Regarding claim 4, Moran in view of Olderdissen discloses the limitations of claim 3.
Moran discloses the limitations of claim 4 as follows: 
The method of claim 3, wherein said behavioral electronic document comprises a behavioral manifest (Moran, paragraphs [0005], [0028]: manifest being a metadata file (i.e. behavioral electronic document comprising a behavioral manifest) describes firmware update (i.e. behavior)).

Regarding claim 5, Moran in view of Olderdissen discloses the limitations of claim 1.
Olderdissen discloses the limitations of claim 5 as follows: 
The method of claim 1, wherein said highly regular pattern defines a plurality 25of behaviors to be supported by said electronic device (Olderdissen, paragraph [0044]-[0045], [0065]: discloses that certain attributes in rulebase comprise attributes and time periods (i.e. comprising a highly regular pattern) constraining/defining when firmware updates can occur and what types or levels of firmware updates may occur on a device (i.e. defining different types of firmware updates/behaviors that a device can perform). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include techniques to define when firmware updates can occur and what types of firmware updates may occur on a device as disclosed by Olderdissen in order to obtain the predictable result of being able to upgrade firmware from multiple heterogenous vendors that exploit different capabilities of the device for such upgrades.

Regarding claim 6, Moran in view of Olderdissen discloses the limitations of claim 5.
Olderdissen discloses the limitations of claim 6 as follows: 
(Olderdissen, paragraph [0044]-[0045], [0051], [0065], [0096]-[0097], [0108] the different types or levels of firmware updates that may occur (i.e. defining plurality of behaviors) to cause the manifest file to be updated (i.e. updating target file) according to the type, class and version and operating system permitted by the rulebase for the device (i.e. update capability of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include techniques to schedule firmware update operations according to update capabilities of devices as disclosed by Olderdissen in order to tailor firmware updates based on individual device capabilities to ensure that firmware updates are compatible with the devices for which they are scheduled.
	
Regarding claim 8, Moran in view of Olderdissen discloses the limitations of claim 1.
Olderdissen discloses the limitations of claim 8 as follows: 
The method of claim 1, wherein said behavior specified in said linearized form comprises a behavior encoded via said highly regular pattern without reverse branches (Olderdissen, paragraph [0043]-[0044]: firmware update (i.e. the behavior) specified by the firmware update schedules as operating sequentially (i.e. in linearized form without reverse branches) comprise firmware updates performed by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern).  
It would have been obvious to one ordinary skill in the art at the time of the invention to integrate Olderdissen’s behavior encoded via said highly regular pattern without reverse branches with the system of Moran in order to flexibly schedule firmware operations on a component basis through the use of a rulebase. (see, Olderdissen: paragraph [0043]) 

Regarding claim 9, Moran in view of Olderdissen discloses the limitations of claim 1.
Olderdissen discloses the limitations of claim 9 as follows: 
The method of claim 1, wherein said behavior comprises at least one of the 10following: a common behavior; a dependency resolution behavior; an image acquisition behavior; an image application behavior; a system validation behavior; an image loading behavior (Olderdissen, paragraphs [0025], [0044]-[0045], [0065], [0071] disclose operations such as transferring firmware images (i.e., image loading), manage dependencies, and sending firmware commands to instruct a target about firmware operations to perform (e.g., specify behavior of a target)); an image invocation behavior; or any combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include techniques to include firmware operations to facilitate image loading behavior as 

Regarding claim 10, Moran in view of Olderdissen discloses the limitations of claim 1.
Olderdissen discloses the limitations of claim 10 as follows: 
The method of claim 1, wherein said highly regular pattern further comprises one or more directives and one or more conditions for implementing said updating said target file (Olderdissen, paragraph [0044]-[0045], [0071], [0096]-[0097] discloses that certain attributes in rulebase comprise attributes and time periods (i.e. comprising a highly regular pattern) comprise dependencies/conditions and constraints in a command form (i.e. directives) for limiting type and version for implementing firmware updates causing update of manifest files).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include techniques to include certain attributes in rulebase that comprise conditions and directives as disclosed by Olderdissen in order to conditionally tailor firmware updates based on the rules in the rulebase, e.g., whether to employ parallel firmware updates or not for particular devices. (see, Olderdissen: paragraph [0043])


Regarding claim 11, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran and Olderdissen disclose the limitations of claim 11 as follows: 
 (Moran, paragraph [0026], [0028]: disclosing that an IoT device receives and stores in manifest storage a firmware update manifest comprising a metadata file (i.e. target file)) further comprises: 
executing a common sequence in a dependency identified while said at least one command sequence is being invoked (Olderdissen, paras. [0043], [0045], [0065], [0071], [0073]: executing operations for identified dependencies (i.e. common sequences in identified dependencies) while commands for firmware updates are executed/invoked); and
executing said at least one command sequence in a duplicate copy of said dependency (Olderdissen, paras. [0043], [0045], [0065], [0071], [0073]: executing commands to perform firmware updates (i.e. command sequences) in a parallel operation or for another firmware update with identified dependencies (i.e. another update with the same identified dependency). 
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Regarding claim 13, Moran in view of Olderdissen discloses the limitations of claim 1.
Olderdissen discloses the remaining limitations of claim 13 as follows: 
The method of claim 1, wherein said updating said target file includes electronically forwarding execution of said at least one command sequence to a designated component of said electronic device (Olderdissen, paragraphs [0031-0032], [0071], [0096]-[0097]: as part of updating a manifest file, firmware update comprises instructions for firmware updates, which may be the in the format of a command, are dispatched to the firmware managers at a target, and firmware instructions are then performed on cluster components (i.e., executed on designated components)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include techniques to perform instructions for firmware updates on cluster components of a device as disclosed by Olderdissen in order to match the execution of commands to the appropriate component on the device since heterogenous devices may have different components not all of which may be capable of executing the commands.  

Regarding claim 14, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran discloses the limitations of claim 14 as follows: 
5		The method of claim 1, wherein said target file comprises at least one of the following: 
a firmware image; a component; a document storage; a computer file (Moran, paras. [0005]: manifest file is a metadata file (i.e, a computer file)); or any combination thereof.

Regarding claim 15, Moran in view of Olderdissen discloses the limitations of claim 1.

The method of claim 1, wherein said electronic device comprises an Internet-10of-Things (IoT)-type device (Moran, paragraphs [0005], [0028]: disclose that an IoT device (i.e., electronic device comprising IoT-type device) receives firmware updates to control the operation of the device).

Regarding claim 16, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran discloses the limitations of claim 16 as follows: 
The method of claim 1, wherein said network comprises at least one of the following: a wireless communications network (Moran, para [0016] discloses that a device may receive firmware and manifest updates through a wireless communication network); a wired communications network; an optical communications network; or any combination thereof.

Regarding claim 17, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran and Olderdissen further disclose the following limitations of claim 17 as follows: 
The method of claim 1, wherein said behavior (Moran, paragraphs [0005], [0028]: firmware updates (behavior of the device)) 
(Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, i.e., conditional behavior) 
specified via one or more subsequences (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that firmware operation schedules create various firmware instructions in a structured form describing commands (i.e., one or more command subsequences to be executed at a target)
so as to allow said at least one command to be flagged as optional (Moran, paragraphs [0021],[0033]: disclose designating/flagging a command as an optionally executed APPLY MAYBE command for firmware updates. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Olderdissen to include techniques to support conditional behavior as disclosed by Moran in order to support flexibility in firmware updates such as to specify whether a particular upgrade needs to be atomic such that other upgrades need to wait till the previous upgrade has been completed. (see, Olderdissen: paragraph [0044])

Regarding claim 18: 
Moran teaches following limitations of claim 18 substantially as follows:
An apparatus comprising: a communication interface to communicate with a network and one or more processors coupled to a memory and to the communication interface, the communication interface and the one or more processors to: 
(Moran, paragraphs [0005], [0028]: disclosing that an IoT device (i.e., electronic device on a network) receives firmware along with a manifest to control the operation of the device, the manifest being a metadata file that controls and describes the firmware update (i.e., electronically specify a behavior of an electronic device))
to implement an update of a target file to be stored on said electronic device (Moran, paragraph [0005], [0026], [0028]: disclosing that an IoT device receives and stores in storage data content/payloads comprising firmware and a firmware update manifest comprising a metadata file (i.e. target file) for updating).
Yet, Moran does not disclose the remaining limitations of claim 18 as follows:
said behavior being specified in a linearized form via a language comprising a highly regular pattern specifying at least one command sequence of a dependent operation governed by a precondition 10sequence defining a result of a previous command sequence.
However, in the same field of endeavor, Olderdissen discloses the remaining limitations of claim 18, as follows:
said behavior to be specified in a linearized form (Olderdissen, paragraph [0043], [0052-0053] discloses that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form),
via a language to comprise a highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: disclosing that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern))
to specify at least one command sequence of a dependent operation to be governed by a precondition sequence that 30defines a result of a previous command sequence (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, and also that firmware operation schedules create various firmware instructions in a structured form describing commands (e.g., a firmware "command" sequence) for a firmware update (i.e. dependent operation) dependent upon attribute rules (i.e. precondition sequences) requiring  a particular component to have already been raised to a particular version level or for another upgrade to have already been completed (i.e. result of a previous command sequence).  
Moran is combinable with Olderdissen because both belong to the same field of endeavor of improving the security of and reducing inefficiencies during firmware update for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to specify commands for dependencies of firmware updates as disclosed by Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: paragraph [0040).  

Regarding claim 19, Moran in view of Olderdissen discloses the limitations of claim 18.

The apparatus of claim 18, wherein said update of said target file to be implemented via at least one of the following: a particular order process defined via said highly regular pattern; an out-of-order process defined via said highly regular pattern; a parallel process defined via said highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: performing firmware update, including update of files, by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern), further disclosing that the resulting schedule can parallelize the execution of the operations, i.e., parallel processing order); or any combination 5thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include updating firmware by paralleling the execution of operations as disclosed by Olderdissen to achieve faster firmware download times.

Regarding claim 20: 
Moran teaches following limitations of claim 20 substantially as follows:
A non-transitory storage medium having instructions executable by a processor to:
electronically specify a behavior of an electronic device on a network (Moran, paragraphs [0005], [0028]: disclosing that an IoT device (i.e., electronic device on a network) receives firmware along with a manifest to control the operation of the device, the manifest being a metadata file that controls and describes the firmware update (i.e., electronically specify a behavior of an electronic device))
to implement an update of a target file to be stored on said electronic device (Moran, paragraph [0005], [0026], [0028]: disclosing that an IoT device receives and stores in storage data content/payloads comprising firmware and a firmware update manifest comprising a metadata file (i.e. target file) for updating).
Yet, Moran does not disclose the remaining limitations of claim 20 as follows:
said behavior being specified in a linearized form via a language comprising a highly regular pattern specifying at least one command sequence of a dependent operation governed by a precondition 10sequence defining a result of a previous command sequence.
However, in the same field of endeavor, Olderdissen discloses the remaining limitations of claim 20 as follows:
said behavior to be specified in a linearized form (Olderdissen, paragraph [0043], [0052-0053] discloses that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form),
via a language to comprise a highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: disclosing that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern))
 (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, and also that firmware operation schedules create various firmware instructions in a structured form describing commands (e.g., a firmware "command" sequence) for a firmware update (i.e. dependent operation) dependent upon attribute rules (i.e. precondition sequences) requiring  a particular component to have already been raised to a particular version level or for another upgrade to have already been completed (i.e. result of a previous command sequence).  
Moran is combinable with Olderdissen because both belong to the same field of endeavor of improving the security of and reducing inefficiencies during firmware update for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to specify commands for dependencies of firmware updates as disclosed by Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: paragraph [0040).

Regarding claim 21, Moran in view of Olderdissen discloses the limitations of claim 20.
Olderdissen discloses the limitations of claim 21 as follows: 
(Olderdissen, paragraph [0043]-[0044], [0052]: performing firmware update, including update of files, by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern), further disclosing that the resulting schedule can parallelize the execution of the operations, i.e., parallel processing order); or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to include updating firmware by paralleling the execution of operations as disclosed by Olderdissen to achieve faster firmware download times.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Olderdissen, as applied to claim 1, further in view of Zandberg et al. (see, 
K. Zandberg, K. Schleiser, F. Acosta, H. Tschofenig and E. Baccelli, "Secure Firmware Updates for Constrained IoT Devices Using Open Standards: A Reality Check," in IEEE Access, vol. 7, pp. 71907-71920, 2019, doi: 10.1109/ACCESS.2019.2919760. (Year: 2019)).

Regarding claim 7, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran discloses the limitations of claim 7 as follows: 
The method of claim 1, wherein said updating said target file (Moran, paragraph [0026], [0028]: disclosing that an IoT device receives and stores in manifest storage a firmware update manifest comprising a metadata file (i.e. target file) that describes the firmware update) 
Neither Moran or Olderdissen disclose the remaining limitations of claim 7 as follows: 
updating is implemented via at least one of the following: a bootloader; a simple updater; an advanced updater; or any combination thereof.  
However, in the same field of endeavor, Zandberg discloses the following limitations of claim 7 as follows:
updating is implemented via at least one of the following: a bootloader (Zandberg et al., page 71908, col. 1, lines 41-44 disclose the use of a bootloader to support a firmware update mechanism for IoT devices); a simple updater; an advanced updater; or any combination thereof.  
Olderdissen and Moran are combinable with Zandberg et al. because all three belong to the same field of endeavor of improving the efficiency of firmware updates for networked devices.  One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to combine the techniques of updating via a bootloader as disclosed by Zandberg et al. with the system of Olderdissen and Moran in order to reap the benefit “that the bootloader can boot the new firmware image Zandberg et al., page 71908, col. 2, lines 5-12).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Olderdissen, as applied to claim 1, in view of Profentzas et al. (see, C. Profentzas, M. Günes, Y. Nikolakopoulos, O. Landsiedel and M. Almgren, "Performance of Secure Boot in Embedded Systems," 2019 15th International Conference on Distributed Computing in Sensor Systems (DCOSS), 2019, pp. 198-204, doi: 10.1109/DCOSS.2019.00054. (Year: 2019)).

Regarding claim 12, Moran in view of Olderdissen discloses the limitations of claim 1.
Moran further discloses the limitations of claim 12 as follows: 
The method of claim 1, wherein said updating said target file (Moran, paragraph [0026], [0028]: disclosing that an IoT device receives and stores in manifest storage a firmware update manifest comprising a metadata file (i.e. target file) that describes the firmware update) 
Yet, neither Moran or Olderdissen disclose the remaining limitations of claim 12: 
updating includes a secure boot operation.  
However, in the same field of endeavor, Profentzas discloses the following limitation of claim 12 as follows:
(Profentzas et al., page 198, col. 1, lines 36-44: discloses Secure Boot as a standard technique for booting of an IoT device).  
Olderdissen and Moran are combinable with Profentzas et al because all three belong to the same field of endeavor of improving the security of firmware update for networked devices. One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to combine the secure boot techniques disclosed by Profentzas et al with the system of Olderdissen and Moran in order to alleviate the problem that the “absence of secure boot opens the door to attacks on mission-critical IoT systems … that alter the firmware of [IoT devices] … [a] secure boot mechanism would have detected such modifications during the boot-up process.” (see, Profentzas et al., page 198, col. 2, lines 3-8).  

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2005/0132356 Al ("Cross") – discloses a system and method in which software image updates as packages, facilitating replacement of only component parts of an image. A final package includes a device manifest file that describes the package and conveys dependency information and information about the priority of operations. 
Pub. No. US 2017/0039372 Al ("Koval") - discloses a system and method systems and methods for upgrading firmware in intelligent networked electronic devices.  .


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Taghi T Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/B.G./
Examiner, Art Unit 4122

/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        














Approved for direct mail to PTA mailbox (4100) by:
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491